Citation Nr: 0024742	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Whether the claim of entitlement to service connection for 
residuals of a head injury is well grounded. 

3. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board remanded the case in June 1997 for additional 
development to include obtaining additional VA treatment 
records.  Thereafter, the RO accomplished the additional 
development and returned the claims file to the Board.  


FINDINGS OF FACT

1. The appellant has not provided medical evidence that he 
suffers from PTSD.

2. No competent evidence has been submitted to show that the 
veteran experiences residuals of a head injury.

3. Service connection for hearing loss was denied by rating 
action in August 1983; the appellant was notified of the 
decision, but did not appeal.

4. The evidence received since an August 1983 rating decision 
denying entitlement to service connection for hearing loss 
does not bear directly and substantially upon the matter 
under consideration and it is not, by itself or in 
connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the case.

CONCLUSIONS OF LAW

1. The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2. The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3. The August 1983 rating decision denying the veteran 
entitlement to service connection for hearing loss is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999).

4. New and material evidence sufficient to reopen the claim 
of entitlement to service connection for hearing loss has 
not been submitted.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Factual Background.  The veteran asserts that he is entitled 
to service connection for PTSD and residuals of a head 
injury.

PTSD:  The veteran's service personnel records reflect that 
he served in the Republic of Vietnam from September 1971 to 
April 1972.  His principal duty during this period of service 
was QM LT EQUIP RPMN.  His awards and decorations include a 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal with 60 device.

The veteran's January 1971 report of enlistment examination 
and his April 1972 report of separation examination reflect 
that he was clinically normal upon psychiatric evaluation.  
His service medical records contain no pertinent complaints.

VA outpatient treatment records show that, in February 1995, 
the veteran was scheduled to undergo computer-assisted 
psychological testing with the VA PCT (PTSD Clinic Team).  
However, a May 1995 report reflects that the veteran did not 
complete the computer-assisted psychological assessment 
protocol and he did not reschedule to complete the PCT 
evaluation.

In an August 1995 statement, the veteran recalled that, 
although he had deep rooted convictions about taking a 
person's life prior to entering military service, he 
"justified going to Vietnam as a patriotic citizen to help 
win the war."  He reported that he experienced "recurring 
nightmares even when not sleeping (flashbacks)," "angry 
cycles, depression," and that he was easily agitated.  He 
stated that his psychotic disorder consisted of "commonly 
losing contact with reality" and "experiencing ongoing 
hallucinations and delusions around his family, friends, and 
mostly his inner self."

In his December 1995 Appeal to Board of Veterans' Appeals, VA 
Form 9, the veteran stated that his major stressor was fear.  
He recalled that he lived in fear of the troops in his unit 
for 30 days because his first sergeant put a contract out on 
him and that he was attacked on a daily basis.  The veteran 
further claimed that his PTSD was the result of a head 
injury.

Letters from relatives of the veteran were received in April 
1996.  The veteran's father recalled that, prior to service, 
the veteran was happy and got along well with others; 
however, upon his return from Vietnam, the veteran was 
"withdrawn, argumentative, and a nervous psychological 
mess" who could not get along with anyone.  The other 
letters contained similar recollections of the veteran's 
behavior.  

During his April 1996 personal hearing at the RO, the veteran 
testified that prior to enlistment and during his initial 
training, he had many friends and got along with everybody.  
He stated that his MOS (military occupation specialty) was 
quartermaster line equipment repair.  The veteran recalled 
that, although he was supposed to be a submachine mechanic, 
his duties in Vietnam included patrolling the perimeter, 
tower guard, and permanent patrol.  He stated that he was 
never fired on directly by the enemy.  He further recalled 
that, while serving in Vietnam, he sustained a head injury 
and experienced stressful incidents which included his 
sergeant putting a contract on him, repeatedly having his 
nose broken, being stabbed with a fork, and being cut with a 
knife.  The veteran also stated that six of his friends died 
in Vietnam and that he witnessed the death of one of them.  
He recalled that it was not combat related and he did not see 
anyone die in combat.  The veteran claimed that his PTSD 
symptoms were manifested by an inability to get along with 
people and nightmares about people dying.  He testified that 
he has been unable to secure and maintain employment due to 
his inability to get along with people.

Head Injury:  The veteran's service medical records are 
silent with respect to complaints of or treatment for a head 
injury.

In his December 1995 Appeal to Board of Veterans' Appeals, 
the veteran recalled that he was hit in the back of the head 
during his period of military service.

During his April 1996 personal hearing at the RO, the veteran 
recalled that he sustained an injury to the top of his head 
while serving in the Republic of Vietnam.  He recalled that 
it bled but he did not get stitches.  The veteran stated that 
this injury does not have an impact on his day to day living.

VA outpatient treatment records are silent with respect to 
complaints of or treatment for residuals of a head injury.

Legal Criteria.  Pertinent law and regulations provide that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The initial inquiry is whether the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of current PTSD; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability".  
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 137 ( 1997); see 
also Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing 
Cohen ( Douglas)).  The credibility of the evidence presented 
in support of a claim is generally presumed when determining 
whether it is well grounded.  See Beck v. West, 13 Vet. App. 
535 (2000) (holding that, at well-groundedness stage, Board 
may not weigh credibility of evidence submitted in support of 
claim); Elkins v. West, 12 Vet. App. 209, 219 (1999) (en 
banc) (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

Analysis.  After careful review of the entire record, the 
Board finds no current diagnosis of PTSD or residuals of a 
head injury.  In fact, none of the medical evidence, at any 
time, indicates that the veteran has, or ever had, PTSD or 
residuals of a head injury.

In this case, the veteran has submitted no medical evidence 
demonstrating a present diagnosis of PTSD.  The only evidence 
of PTSD is the appellant's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Consequently, the Board finds 
the appellant has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107(a).

Similarly, with respect to the veteran's claim of entitlement 
to service connection for residuals of a head injury, the 
Board concludes that a well-grounded claim has not be 
presented.  The veteran has testified that he sustained a 
head injury during his military service in the Republic of 
Vietnam; however, there is no medical evidence showing 
treatment for such an injury during service and, 
significantly, there is no medical evidence that the veteran 
has any residuals from the claimed in-service head injury.  
Moreover, the veteran has testified that the alleged head 
injury has no real impact on his day to day living.  The 
evidence includes VA outpatient treatment records which do 
not show that the veteran complained of or was treated for 
impairment referable to a head injury.  Accordingly, absent 
medical evidence establishing current disability and a nexus 
between the current disability and service, a well-grounded 
claim has not been presented.

For the reasons stated above, the Board finds that the claims 
of entitlement to service connection for PTSD and residuals 
of a head injury are not well grounded and must be denied.  
As the veteran has not submitted the evidence necessary for 
well-grounded claims, a weighing of the merits of the claims 
are not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this service connection claims.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Court has held 
that absent the submission of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any medical evidence that has not already been 
obtained or requested that would well ground his claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  Further, by this decision, the Board is informing 
the veteran of the evidence which is lacking and that is 
necessary to make his claim well grounded.


New and Material Evidence to Reopen Claim for Hearing Loss

The veteran's claim of entitlement to service connection for 
hearing loss was denied by the RO in August 1983.  The RO 
denied the veteran's claim finding that defective hearing was 
noted at time of enlistment and also at time of separation 
and the evidence did not establish aggravation of the 
preexisting hearing loss.  

The law provides that appellate review will be initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  38 
U.S.C.A. § 7105(a), (b)(1) (West 1991).  As the veteran did 
not file a NOD in response to the August 1983 rating 
decision, that determination is final.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. § 
5108.  When a veteran seeks to reopen a final decision based 
on new and material evidence, a three-step analysis must be 
applied.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. § 
3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, in the present case the Board must 
determine whether new and material evidence has been received 
since the August 1983 RO decision denying entitlement to 
service connection for hearing loss.

Evidence considered in the August 1983 decision consisted of 
the veteran's service medical records and an August 1983 
report of VA examination.  The service medical records 
include the veteran's January 1971 report of enlistment 
examination which reflects that, although he reported no 
history of ear trouble or hearing loss, he had bilateral 
hearing loss on audiometric examination and he was medically 
disqualified because he had a condition which required 
medical alteration.  Specifically, audiological evaluation 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
25
45
LEFT
45
45
35
20
15

However, the veteran subsequently underwent another 
audiometric examination for enlistment in February 1971 which 
demonstrated the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
25
LEFT
20
5
15
25
20

Accordingly, he was deemed qualified for enlistment.  Service 
medical records reflect that the veteran sought treatment for 
an ear ache in April 1971.  Physical examination was negative 
and he was prescribed Dimetapp.  The veteran's April 1972 
report of separation examination reflects that he reported a 
history of hearing loss and bilateral hearing loss was 
demonstrated on audiometric examination.  Specifically, 
audiological evaluation revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40

50
LEFT
40
40
35

25

The report of medical history includes a physician's summary 
which notes that the veteran had been "[r]ejected for 
induction in March 1971 for bilateral hearing loss but 
falsified test one week later and was accepted."  

The veteran's August 1983 report of VA examination for 
Compensation and Pension notes that the veteran complained of 
a 12 year history of bilateral hearing loss and that he was 
scheduled to undergo ear surgery.  The examiner observed that 
the right tympanic membrane was intact and the left tympanic 
membrane was intact with tympanosclerosis.  Audiometric 
testing showed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25

40
LEFT
40
35
25

25

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

Evidence associated with the claims file since the August 
1983 rating decision consists of statements from the veteran 
as well as his father, brother, and a friend.  

In his December 1995 Appeal to Board of Veterans' Appeals, VA 
Form 9, the veteran claimed that he did not have hearing loss 
prior to enlistment.  He recalled that his hearing problems 
began in January 1972 and were the result of being attacked 
by five soldiers.  He further recalled that he had been hit 
in the back of the head, he had sustained a broken nose, and 
his ears had bled.  The veteran also claimed that his 
"hearing condition" is the result of being hit in the head 
during his period of military service.

Statements dated in April 1996 from his father, brother, and 
friend essentially report that, prior to enlistment, the 
veteran had no ear problems; however, he was unable to hear 
when he returned from military service.  

During his April 1996 personal hearing at the RO, the veteran 
testified that he began to experience ear aches after he had 
sustained a head injury in service.  He recalled that prior 
to discharge, he began to get in trouble because he was 
unable to hear.  

VA outpatient treatment records are silent with respect to 
complaints of or treatment for hearing loss.

The question here is whether the veteran's preexisting 
hearing loss was aggravated during service.  The additional 
evidence, consisting of statements from the veteran, his 
father, brother, and friend, is "new" in the sense that it 
has not been previously considered.  However, it is not 
material because it includes no medical evidence which 
contain objective findings that the claimed hearing loss was 
aggravated in service.  The Board notes that the Court has 
held that temporary or intermittent flare-ups during service, 
of a preexisting disease or injury, are not sufficient to 
show service aggravation.  For service aggravation, the 
underlying condition, as contrasted to symptoms, must be 
worsened during service.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  The additional evidence does not indicate or tend to 
show that the veteran's underlying condition, hearing loss, 
worsened during service

The evidence received since the August 1983 rating decision 
is new in that it was not previously physically of record.  
However, this new evidence is not material in that it is not, 
when considered by itself or in connection with the evidence 
previously considered, so significant that it must be 
considered to decide fairly the merits of the claim.  The RO 
found that the veteran had hearing loss upon enlistment in 
1971 and when he was separated from service in 1972, but that 
the hearing loss had not worsened during service.  In other 
words, what was missing at the time of the prior denial, and 
what continues to be missing today, is competent evidence 
tending to show that the veteran's hearing loss worsened in 
service.  Without such evidence, the claim cannot be 
reopened.

The Board acknowledges the contention advanced by the 
veteran, his father, brother, and friend that he had no 
hearing impairment prior to enlistment but was unable to hear 
upon his return from military service.  However, as noted 
above, the contemporaneously recorded service medical 
evidence clearly shows that the veteran had bilateral hearing 
loss upon entry into service.  In this regard, the Board 
notes that issues of medical diagnosis or medical causation 
require competent medical evidence in order to have probative 
value.  See Grottveit at 93.  Nothing on file shows that the 
veteran, his brother, father, or friend have the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, they do not provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been present to reopen the 
previously disallowed claim, the RO's decision remains final 
and the benefit sought on appeal must be denied.


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is denied as it is not well 
grounded. 

The claim of entitlement to service connection for residuals 
of a head injury is denied as it is not well grounded.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss remains denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

